Citation Nr: 1715427	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-02 321	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

2.  Entitlement to special monthly compensation due to the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to July 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's representative provided testimony at a May 2017 Board videoconference hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Specifically, at a May 2017 Board hearing, the Veteran's representative made a declaration that the Veteran had withdrawn this appeal.  The Board member and the representative discussed this issue and the Board finds that the Veteran's withdrawal of this appeal was fully informed and voluntary.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


